DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Terminal Disclaimer
The terminal disclaimer filed on 04/21/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patents # 10235734, 10242425, 10559058 and 10572968 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s note
Claims 11 and 13-18 are considered patentable (don’t have 35 USC 101 rejection) because applicant explicitly states that the computer readable medium excludes transitory signal. See Specification, "[0093] The computer readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device. The computer readable storage medium can be,.....A computer readable storage medium, as used herein, is not to be construed as being 


Allowable Subject Matter
Claims 1, 3-11, and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 11 and 19 are allowable because applicant has included the limitation of obvious to be allowable claim 2 into each independent claims. The combination of best available prior arts (Hosurmath, Yang, Fackler ) fails to expressly teach the limitation of original claim 2, “identifying one or more constants based on a grouping of terms indicative of the graphical representation.”
Claims 3-10, 13-18 and 20 are allowed by virtue of dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tapas Mazumder whose telephone number is (571)270-7466.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAPAS MAZUMDER/           Primary Examiner, Art Unit 2616